PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $313.50, representing an unpaid bill for merchandise purchased by respondent’s Anthony Center.
Respondent’s Answer, although admitting the validity of the claim, states that there were no funds remaining in respondent’s appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of the opinion that an award cannot be made, based on our decision in Airkem Sales and Services, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.